EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hopkinson on 01/21/2022.

The application has been amended as follows: 

In the Specification:
In ¶ [0005], line 10, the phrase “based a user’s weight” is removed and the phrase --- based on a user’s weight --- has been inserted. 

In ¶ [0017], lines 7-8, the phrase “based a user’s weight” is removed and the phrase --- based on a user’s weight --- has been inserted. 

In ¶ [0022], line 7, the phrase “based a user’s weight” is removed and the phrase --- based on a user’s weight --- has been inserted. 



In the Claims:
	In Claim 13, line 6, the phrase “to perform operations comprising” has been removed and the phrase --- and cause the processor to --- has been inserted. 
In Claim 13, line 7, the term “receiving” has been removed and the term --- receive --- has been inserted. 
In Claim 13, line 12, the term “balancing” has been removed and the term --- balance --- has been inserted. 
In Claim 13, line 14, the term “controlling” has been removed and the term --- control --- has been inserted. 

In Claim 14, lines 1-2, the phrase “the operations actions further comprise controlling” has been removed and the phrase --- the processor is further caused to control --- has been inserted. 

In Claim 15, lines 1-2, the phrase “the operations actions further comprise controlling” has been removed and the phrase --- the processor is further caused to control --- has been inserted. 

In Claim 16, lines 1-2, the phrase “the operations actions further comprise” has been removed and the phrase --- the processor is further caused to --- has been inserted. 


Note: 
The “electric brake mechanism” has been considered to have any of the structures as recited in ¶ [0066] of the specification and equivalents thereof (see Non-Final Action dated 09/17/2021, under “Claim Interpretation”, for further details). 
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-16 and 18-20, the prior art of record fails to disclose, teach or render obvious a stair climber/a controller/a method of controlling a speed of a plurality of steps of an exercise machine with all the structural components and functional limitations comprising a stair climber/an exercise machine having a frame, a plurality of steps and a controller, in communication with an electric brake mechanism, that is configured to receiving an indication of a selected exercise mode from a user, the selected exercise mode comprising a first speed of the plurality of steps, a second speed of the plurality of steps, and a difficulty level; balance a load, in a learning mode, on the plurality of steps based on a user’s weight at the first speed; and control, in response to the user applying an additional load to the plurality of steps via a rail system extending upward from the frame, the electric brake mechanism to apply the difficulty level of the selected exercise mode and prevent the plurality of steps from exceeding the second speed. The closest prior art, Strommen (US 2015/0190670 A1) teaches a stair climber having a frame, a plurality of steps, an electric brake and a controller. Strommen teaches a plurality of exercise programs having certain time periods and providing certain resistance characteristics, the speed and direction of movement of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784